COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:         In re Iron Oak, Inc.

Appellate case number:       01-22-00170-CV

Trial court case number: 2020-23705

Trial court:                 215th District Court of Harris County

          Relator, Iron Oak, Inc., has filed a petition for writ of mandamus and request for emergency
relief.
        The Court GRANTS the motion and orders STAYED that the trial court’s January 18,
2022 order granting the motion to stay filed by real parties in interest, John T. Preston and Michael
E. Porter.
       The Court further requests real parties in interest, Continuum Energy Technologies, LLC,
John T. Preston, and Michael Eugene Porter, to file a response or responses to the petition for writ
of mandamus. Responses, if any, shall be filed within 20 days of the date of this order.
          It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___March 7, 2022___